t c summary opinion united_states tax_court rolly j and joann m sorrentino petitioners v commissioner of internal revenue respondent docket no 3288-00s filed date rolly j sorrentino pro_se randall l preheim for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue the sole issue for decision is whether petitioners are liable for the alternative_minimum_tax amt under sec_55 some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioners' legal residence at the time the petition was filed was wheat ridge colorado petitioners filed a joint federal_income_tax return for on which they reported taxable_income of dollar_figure based on the following gross_income items wages and salaries dollar_figure taxable interest_income dividend income schedule e real_estate loss big_number unemployment_compensation big_number nonemployee compensation big_number total income dollar_figure petitioners' return included a schedule a itemized_deductions in which they claimed itemized_deductions for the following the deficiency includes self-employment_tax under sec_1401 on self-employment_income of dollar_figure that petitioners reported as nonemployee compensation on their return but for which they paid no self-employment_tax petitioners conceded this issue at trial another adjustment in the notice_of_deficiency disallowed petitioners' child_care_credit under sec_24 in the amount of dollar_figure because of respondent's determination that petitioners were liable for the alternative_minimum_tax amt see sec_24 this adjustment will be resolved by the court's holding on the amt issue state and local_taxes paid s big_number home mortgage interest big_number charitable_contributions big_number job expenses and other miscellaneous deductions in excess of of adjusted_gross_income big_number total itemized_deductions dollar_figure petitioners’ tax prior to credits was dollar_figure respondent made no adjustments to either the income or the itemized_deductions on petitioners' return petitioners' return also included a form_6251 alternative minimum tax---individuals the form which reflected zero alternative_minimum_tax respondent determined that petitioners were liable for the amt sec_55 imposes a tax equal to the excess of the tentative_minimum_tax over the regular_tax the tentative_minimum_tax for noncorporate taxpayers is equal to percent of so much of the taxable_excess as does not exceed dollar_figure see sec_55 a the taxable_excess is that amount by which the alternative_minimum_taxable_income amti exceeds the exemption_amount see sec_55 a the exemption_amount for married couples filing a joint_return is dollar_figure see sec_55 amti equals the taxpayer's taxable_income for the year determined with the adjustments provided in sec_56 see sec_55 in calculating amti no deduction is allowed for miscellaneous_itemized_deductions or for state and local_taxes paid unless such amounts are deductible in determining adjusted_gross_income see sec_56 also no deduction for personal exemptions under sec_151 is allowed see sec_56 b eb petitioners incorrectly completed the form submitted with their return in calculating their liability for amt on part iii of the form petitioners correctly listed their exemption_amount as dollar_figure on line on line which subtracts the exemption_amount from the amti line petitioners listed dollar_figure which respondent corrected to dollar_figure an adjustment that favors petitioners line then provides the following directions tf line is dollar_figure or less dollar_figure or less if married_filing_separately multiply line by otherwise multiply line by and subtract dollar_figure dollar_figure if married_filing_separately from the result petitioners calculated the entry for line on the basis of the second sentence recited above in which they multiplied the amount on line by percent from which they subtracted dollar_figure the resulting amount which they listed on line was less than their tax_liability of dollar_figure shown on their form_1040 u s individual_income_tax_return thus since the tentative_minimum_tax was less than the tax shown on form_1040 petitioners entered -0o- on line amt in the notice_of_deficiency respondent calculated the amt a sec_26 percent of line without a reduction of dollar_figure this resulted in an amount on line that exceeded the tax shown on petitioners' form_1040 and this excess constitutes the amt determined in the notice_of_deficiency at trial rolly j sorrentino petitioner contended that line of the form is ambiguous as well as the instructions for calculation of the amounts for that line the court disagrees with petitioner sec_55 b a i and ii provides in pertinent part that the amount of the amt in the case of noncorporate taxpayers is the sum of i percent of so much of the taxable_excess as does not exceed dollar_figure plus ii percent of so much of the taxable_excess as exceeds dollar_figure since petitioners' taxable_excess was dollar_figure which is considerably less than dollar_figure the directions for line of the form in clear terms stated that petitioners' entry on line should have been percent of dollar_figure and the dollar_figure to be subtracted from the resulting calculation only applied if petitioners' taxable_excess had been dollar_figure or more the court finds no ambiguity as to this entry or the basis upon which the computation was to be made as directed on line of the form petitioners therefore erred in making their computation for the entry on line petitioners further contend they relied on the instructions the commissioner issued for the form the portion of the instructions petitioners rely on states general instructions purpose of form the tax laws give special treatment to some types of income and allow special_deductions for some types of expenses these laws enable some taxpayers with substantial economic_income to significantly reduce their regular_tax the purpose of the alternative_minimum_tax amt is to ensure that these taxpayers pay a minimum amount of tax on their economic_income use form_6251 to figure the amount if any of your amt petitioner argued that he and his spouse did not have substantial economic_income and therefore the amt was not intended to apply to them while there may be differences of opinion as to what constitutes substantial economic_income the short answer to petitioners' argument is that whatever amounts result from the computations provided for by the statute those amounts constitute the amt whether that amount is inequitable is a matter more appropriately left for congressional resolution 219_f3d_941 9th cir affg tcmemo_1998_395 moreover even if instructions are incorrect or misleading the commissioner is not bound by guidance he provides to assist taxpayers in filing tax returns where such guidance is contrary to the law 381_us_68 353_us_180 the court therefore sustains respondent reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
